This cause comes before us on petitioner's appeal from a final decree of the superior court denying and dismissing his petition for review under the workmen's compensation act, general laws 1938, chapter 300.
The evidence discloses that the petitioner sustained an injury by accident arising out of and in the course of his employment with the respondent on February 18, 1941, when a cleaning preparation containing lacquer splashed into his eyes by reason of the breaking or snapping of a wire in a machine which he was operating. As a result of this injury the parties entered into a preliminary agreement *Page 171 
on March 21, 1941, wherein the respondent agreed to pay compensation at the rate of $7.76 a week during total disability, which compensation was based on his average weekly wage of $15.52. The injury was described in the agreement as "Conjunctivitis both eyes." Petitioner returned to work on May 28, 1941 at the same weekly wage of $15.52 and on that date he signed a settlement receipt, which was subsequently approved by the director of labor.
The petitioner thereafter worked steadily for the respondent and without further injury until February 10, 1945, when he again became disabled by reason of the injury sustained on February 18, 1941, and a new agreement was entered into under which the petitioner was to receive compensation at the rate of $7.76 during total disability. The cause of the injury was referred to in this second agreement, as in the first, as "Lacquer in eyes," and the nature of the injury was likewise referred to as "Conjunctivitis both eyes." The settlement receipt under the above agreement covers a period of disability from February 10 to May 28, 1945.
On May 29, 1945 petitioner went to work for Fire Safe Builders Products Corporation, where he did general floor work, lumber work, power press operation, and occasional truck driving. He continued to work for that company without accident or injury until May 1947.
The instant petition was filed with the director of labor on June 5, 1947 and sought a review of petitioner's incapacity and additional medical expenses. At the hearing de novo in the superior court the petitioner was the only witness to testify for either side, but by agreement of counsel four medical reports were introduced in evidence by petitioner and one by the respondent.
The trial justice, by a decision in writing, denied and dismissed the petition and entered a final decree containing nine findings of fact. Findings numbered (1), (2) and (3) are to the effect that petitioner suffered a compensable injury on February 18, 1941, viz., "conjunctivitis, both *Page 172 
eyes"; that he was disabled on two occasions thereby; and that he had received compensation in full therefor to May 29, 1945. The remaining findings of fact are as follows: "(4) That in May, 1947, the petitioner suffered bilateral keratitis and has since been afflicted therewith. (5) That the cause of the bilateral keratitis suffered by the petitioner is unknown. (6) That the petitioner, prior to May, 1947, had not had any contact with or exposure to lacquer for a period of several years. (7) That tests made at the Howe Eye Experimental Laboratory provided no corroboratory evidence for a recurrent herpetic infection. (8) That there is no causal relationship between the accident of February 18, 1941, and the present manifestation of the petitioner's bilateral keratitis. (9) That the incapacity of the petitioner is not due to the accident of February 18, 1941."
Petitioner contends that the findings of fact numbered (4) to (9) inclusive were without legal evidence to support them and were based upon evidence which was misconceived by the trial justice. It is clear from the preliminary agreement that petitioner had sustained an injury, viz., conjunctivitis, arising out of the original accident of February 18, 1941. Therefore the ultimate and only issuable fact which the trial justice was called upon to determine in this petition for review was whether or not petitioner's incapacity after May 1947 was traceable to and caused in whole or in part by the injury,viz., conjunctivitis, sustained on February 18, 1941 as set forth in the agreement.
[1, 2] The burden was upon petitioner to prove these facts by a preponderance of the credible evidence. DeLallo v. QueenDyeing Co., 73 R.I. 325; Mahoney v. Merchants  Miner'sTransportation Co., 70 R.I. 195. It is the presence of legal evidence in support of the findings of fact in the decree appealed from and not the weight of such evidence with which this court is concerned on review. Examination of the record is made "merely to determine if there is such *Page 173 
evidence and not to weigh it." Bennett v. Grand Union TeaCo., 74 R.I. 480.
While the eighth and ninth findings refer to the causal relationship between the accident of February 18, 1941 and the petitioner's present condition, we interpret the word "accident" as used therein to mean the injury occasioned by such accident,viz., conjunctivitis. The reason for such interpretation is that the petitioner's incapacity from the "injury" as stated in the agreement was the only issue involved in this cause. SeeManville Jenckes Corp. v. Lubinski, 76 R.I. 36. We have carefully examined the transcript and the exhibits presented by the parties hereto and we are of the opinion that there is legal evidence therein to sustain the findings of the trial justice.
From the report of Dr. Joseph L. Dowling dated June 21, 1947 it appears that he had examined the petitioner on February 21, 1941, March 22, 1943, August 17, 1943, February 19, 1945, and May 23, 1947. That he had doubts as to the cause of the condition which he found on his last examination is evident from the language of his report. He stated that petitioner "has had two more severe recurrences while working elsewhere (Firesafe Builder's) and where he is not in any way exposed to lacquer fumes, etc. the original alleged cause." He further stated: "Every attack has resulted in no loss of industrial vision when the attack has subsided," and "I feel now further impartial study should be made, after Mr. Buddington recovers from this latest attack, and I suggest that he be examined at the Howe Laboratory, Mass. Eye and Ear Infirmary, Boston, to determine the cause, ifpossible." (italics ours)
Pursuant to this recommendation, Dr. David G. Cogan of the Howe Laboratory was appointed by the chief of the division of workmen's compensation as an impartial medical examiner and his report, dated August 13, 1947, contains the following statements: "It is noteworthy that the lacquer caused no disturbance of the skin even though *Page 174 
patient got it on his hands abundantly. * * * Impression: Positive findings consist of superficial keratitis with pannus formation. It is not apparent to me what the cause of this is. I do not know of any incident in which lacquer or thinner has caused a similar condition. Inoculation of a rabbit's eye provided no corroboratory evidence for a recurrent herpetic infection, but this negative evidence does not necessarily rule out the possibility. * * * I regret that I cannot give a more definite diagnosis nor can I say whether or not the injury was produced by the exposure to lacquer."
The diagnosis of petitioner's condition by Dr. E.J. Bernasconi in his report of July 8, 1947 was "Recurrent Bilateral Keratitis." The report of the Rhode Island Hospital, dated April 26, 1948, shows that petitioner was admitted to the hospital on March 9, 1948 and remained there for sixteen days until his discharge on March 25, 1948, and that extensive physical and laboratory tests and examinations were made and full treatment was accorded to petitioner. The discharge diagnosis reads: "Bilateral keratitis, etiology unknown * * *." (italics ours)
The report of Dr. Raymond F. Hacking, to whom petitioner was sent for examination by his own counsel, was introduced as respondent's exhibit 1. It was dated June 21, 1945 and gave as his diagnosis that petitioner was suffering from "Superficial punctata keratitis" and further stated: "In my opinion the alleged injury is not responsible for the condition which I found in my examination."
[3] From the above references to the evidence it is apparent that there was legal evidence, either direct or by reasonable inference, to support all questioned findings of fact contained in the decree appealed from. The evidence of Dr. Hacking alone clearly states that petitioner's present condition, whatever it may be called medically, was on this record not the result of his original injury, viz., conjunctivitis, as set forth in the agreement. In the absence of *Page 175 
fraud, and none is claimed here, findings of fact supported by legal evidence are conclusive and cannot be disturbed.
The appeal of the petitioner is denied and dismissed, the decree appealed from is affirmed, and the cause is remanded to the superior court for further proceedings.